DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
14.    An apparatus for wireless communication at a user equipment (UE), comprising:
means for receiving a configuration from a serving base station for a carrier in a shared radio frequency spectrum band, wherein the configuration comprises an energy detection configuration for the carrier;
means for performing, for an uplink transmission, a listen-before-talk (LBT) operation over a subset of frequency resources of the carrier according to the energy detection configuration; and
means for transmitting the uplink transmission based on a result of the LBT
16.    The apparatus of claim 11, further comprising:
means for scaling an energy detection level for performing the LBT operation based at least in part on the energy detection configuration in claims 14 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
Specification discloses UE communication Manager performing the following functions in Figures 11-14, para. 0129-0151.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nory et al. (US 2016/0278050 A1, hereinafter “Nory”).
Regarding claims 1, 8, 14 and 20, Nory discloses a method for wireless communication at a user equipment (UE), comprising: receiving a configuration from a serving base station for a carrier in a shared radio frequency spectrum band (see para. 0018-0019 and 0064, a grant for an uplink shared channel on an unlicensed carrier), wherein the configuration comprises an energy detection configuration for the carrier 
Regarding claim 7, Nory disclose wherein the energy detection configuration further comprises an energy detection threshold (see para. 0022, LBT typically includes measuring energy on the carrier).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nory in view of Pazhyannur et al. (US 2016/0135080 A1, hereinafter “Pazhyannur”).
Regarding claim 3, Nory discloses all the subject matter but fails to mention further comprising: scaling an energy detection level for performing the LBT operation based at least in part on the energy detection configuration. However, Pazhyannur from a similar field of endeavor discloses comprising: scaling an energy detection level for performing the LBT operation based at least in part on the energy detection configuration (see para. 0031, adjusting energy detection threshold). Thus, it would have been obvious o one ordinary skill in the art before the effective filing date of the claimed invention was made to include Pazhyannur energy detection scheme into Nory energy detection scheme. The method can be implemented in a user equipment. The motivation of doing this is to access the spectrum more conservatively.

Claims 2, 4-6, 9, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nory in view of Maaref (US 2017/0339530 A1).
Regarding claims 2, 9 and 15, Nory discloses al the subject matter wherein the energy detection configuration comprises a number of sub-bands for energy detection, a sub-band width for energy detection, a sub-band offset for energy detection, an 
Regarding claims 4, 11 and 17, Nory discloses all the subject matter but fails to mention wherein the received configuration is based at least in part on a waveform type supported by the UE. However, Maaref from a similar field of endeavor discloses wherein the received configuration is based at least in part on a waveform type supported by the UE (see para. 0118-0122, 0141, different waveform configurations). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Maaref waveform configuration scheme into Nory grant scheme. The method can be implemented in a scheduler. The motivation of doing this is to share channel with little or no co-channel interference.
Regarding claims 5, 12 and 18, Nory discloses all the subject matter but fails to mention wherein the LBT operation is performed over an entire bandwidth of the carrier. However, Maaref from a similar field of endeavor discloses wherein the LBT operation is performed over an entire bandwidth of the carrier (see para. 00118 and 0073, LBT is 
Regarding claims 6, 13 and 19, Nory discloses all the subject matter but fails to mention wherein the LBT operation is performed based at least in part on a waveform type, a bandwidth, a transmission power, or a combination thereof. However, Maaref from a similar field of endeavor discloses wherein the LBT operation is performed based at least in part on a waveform type, a bandwidth, a transmission power, or a combination thereof (see para. 0116, 0118 and 0140). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Maaref waveform configuration scheme into Nory grant scheme. The method can be implemented in a scheduler. The motivation of doing this is to share channel with little or no co-channel interference.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nory in view of Maaref as applied to claims 1, 6 and 11 above, and further in view of Pazhyannur et al. (US 2016/0135080 A1, hereinafter “Pazhyannur”).
Regarding claims 10 and 16, Nory and Maaref disclose all the subject matter but fails to mention wherein the instructions are further executable by the processor to cause the apparatus to scale an energy detection level for performing the LBT operation based at least in part on the energy detection configuration. However, Pazhannur from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463